Per Curiam.

The question of abandonment upon which this cause turns, is a question of fact for a jury. It is difficult to conceive terms in which the court could more folly and fairly have left this question to the jury, than those used by the judge in this cause; his charge was full, fair and explicit; and having thus fairly left the question to the jury, this court will not disturb their verdict, unless we believed there existed a greatprepon-derance of testimony against it. But we think the evidence in this cause well warranted the finding of the jury. Let the judgment be affirmed.
Judgment affirmed.